Title: II. The Commissioners to the Comte de Vergennes, 9 January 1779
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Vergennes, Charles Gravier, Comte de


      
       Sir
       Passy ante 9 Jany. 1779
      
      Some late Proceedings of the Enemy, have induced us, to submit a few Observations to your Excellency’s superior Lights and Judgement.
      His Britannic Majesty’s Commissioners, in their Manifesto of the 3d of October, have denounced “a Change in the whole Nature and future Conduct of the War,” they have declared “that the Policy as well as Benevolence of Great Britain, have thus far checked the Extremes of War,” when they tended to “distress the People, and desolate the Country.” That the whole Contest is changed, that the Laws of self Preservation, must now direct the Conduct of Great Britain, that these Laws, will direct her, to render the United States of as little avail as possible to France, if they are to become an Accession to her. And by every means in her Power, destroy, and render Useless the new Connection contrived for her Ruin.
      Motions have been made and supported by the wisest Men in both Houses of Parliament to address the King to disavow these Clauses; But these Motions have been rejected by Majorities in both Houses, so that the Manifesto stands avowed by the three Branches of the Legislature.
      Ministers of States have made in Parliament a Question, concerning the meaning of this Manifesto. But no Man who reads it and knows the History of their past Conduct in this War, can doubt its import.
      There is to be “a Change in the Nature and Conduct of the War,”—A change for the worse must be terrible indeed!
      They have already burnt the beautiful Towns of Charles Town, Falmouth, Norfolk, Kingston, Bedford, Egg Harbour, and German Flatts, besides innumerable single Buildings and smaller Clusters of Houses, wherever their Armies have march’d. It is true, they left Boston and Philadelphia unburnt, but in all probability it was merely the dread of a Superior Army, that in those Cases restrained their Hands, not to mention, that burning these Towns would have been the Ruin of the few Secret Friends they have still left, of whom there are more in those Towns than in all America besides.
      They have not indeed murdered upon the Spot, every Woman and Child, that fell in their Way, nor have, in all Cases refused Quarter to the Soldiers, that at times have fallen into their Power, tho’ they have in many; they have also done their utmost in seducing Negroes and Indians to commit inhuman Butcheries upon the Inhabitants sparing neither Age, Sex, nor Character. Altho they have not in all Cases refused Quarter to Soldiers and Sailors, they have done what is worse than refusing Quarter: they have thurst their Prisoners into such Dungeons, loaded them with Irons, and exposed them to such lingering Torments, of Cold, Hunger and Disease, as have destroyed greater Numbers, than they could have had an Opportunity of murdering, if they had made it a Rule to give no Quarter. Many others they have compelled by Force, to serve and fight on Board their Ships against Fathers, Brothers, Friends and Countrymen, a Destiny to every Sensible Mind more terrible than Death itself.
      It is therefore difficult to comprehend, what they mean by a Change in the Conduct of the War; yet there seems to be no Room to doubt that they mean to threaten something more cruel—greater Extremes, Measures that shall distress the People and lay waste the Country, more than any thing they have yet done.
      The object of the War is now entirely changed. Heretofore their Massacres and Conflagrations were to divide Us, and reclaim us to Great Britain. Now despareing of that End, and perceiving that we shall be faithful to our Treaties, their Principle is by destroying us, to make us useless to France.
      This Principle ought to be held in Abhorrence, not only by all Christians, but by all civilized Nations. If it is once admitted, that Powers at War, have a Right to do whatever will weaken or terrify an Enemy, it is not possible to foresee where it will end. It would be possible to burn the great Cities in Europe.
      The Savages who torture their Prisoners do it to make themselves terrible: in fine all the Horrors of the barbarous Ages may be introduced again and justified.
      The Cruelties of our Ennemies, have heretofore, more than once, exasperated the Minds of the People so much, as to excite Apprehensions that they would proceed to Retaliation, which if once commenc’d might be carried to extremities, to prevent which the Congress issued an Address, exhorting to Forbearance, and a farther Tryal by Examples of Generosity and Lenity, to recall their Ennemies to the Practice of Humanity, amidst the Calamities of War. In consequence of which, neither the Congress, nor any of the States apart, have ever exercised, or authorised the Exercise of the Right of Retaliation.
      But now that the Commissioners vested with the Authority of the Nation, have avowed such Principles, and published such Threats, the Congress have by a Resolution of the 30th. of October, solemnly, and unanimously declared that they will retaliate.
      Whatever may be the Pretences of the Enemy, it is the manifest Drift of their Policy, to disgust the People of America, with their new Alliance, by attempting to convince them, that instead of shielding them from Distress, it has accumulated, additional Calamities upon them.
      Nothing certainly can more become a great and amiable Character, than to disappoint their Purpose, stop the Progress of their Cruelties, and vindicate the Rights of Humanity, which are so much injured by this Manifesto.
      We therefore beg leave to suggest to your Excellency’s Consideration, whether it would not be adviseable for his Majesty to interfere, by some Declaration to the Court of London, and to the World, bearing his Royal Testimony against this barbarous Mode of War, and giving assurances that he will join the United States in Retaliation, if Great Britain by putting her Threats in Execution should make it necessary.
      There is another Measure however, more effectual to controul their Designs, and to bring the War to a speedy Conclusion; that of sending a powerfull Fleet sufficient to secure a naval Superiority over them in the American Seas. Such a naval Force, acting in concert with the Armies of the United States, would in all human Probability, take and destroy the whole British Power, in that Part of the World: It would put their Wealth and West Indian Commerce into the Power of France, and reduce them to the Necessity of suing for Peace.
      Upon their present naval Superiority in those Seas depend, not only the Dominion and the rich Commerce of their Islands, but the supply of their Fleets and Armies with Provisions and every Necessary. They have near 400 Transports, constantly employed in the Service of their Fleet and Army in America, passing from New-York and Rhode Island, to England, Ireland, Nova Scotia and their West India Islands, and if any one Link in this Chain was struck off—if their Supplies from any one of these Places should be intercepted, their Forces could not subsist. Great Numbers of these Vessells would necessarily fall into the Hands of the French Fleet, and go as Prizes to a sure Market in the United States: great Numbers of Seamen too would become Prisoners, a Loss that England cannot repair.
      It is conceived that it would be impossible for Great Britain to send a very great Fleet after the French, into those Seas. Their Men of War now in Europe are too old too rotten, too ill mann’d, and their Masts are of too bad Materials, to endure such a Navigation; the Impossibility of their obtaining Provisions, Artists and Materials, in that Country, which would be easy for the French, makes it still clearer, that they cannot send a great additional Force, and the Fear of Spains interfering with her powerful Navy would restrain them. Wheras France has nothing to fear in Europe from them, as the Numbers and excellence of her Armies, are an ample Security against the feeble Land Forces of Great Britain.
      This Naval Superiority would open such Commerce between the United States and the French West India Islands, as would enable our People to supply themselves with the European and West India Articles they want, to send abroad the Produce of the Country, and by giving fresh Spirits and Vigour to Trade, would employ the Paper Currency, the want of which Employ has been one Cause of its Depreciation.
      The Maintenance of such a Fleet, in America, would circulate so many, Bills of Exchange, as would likewise in a great Measure relieve them from that Dangerous Evil. And these Bills would all return to France for her Manufactures thereby cementing the Connection and extending the Trade between the two Countries.
      Such a naval Superiority, would contribute very much to extinguish the Hopes of the remaining Number of Persons who secreetly wish from sinister motives to become again subject to Great Britain, and would enable the People of the several States to give such Consistency, and Stability to their Infant Governments, as would contribute greatly to their internal Repose, as well as to the Vigour of their future Operations against the common Enemy.
      The late speedy supply and Reparation of his Majesty’s Fleet at Boston, will shew the Advantages, which this Country must enjoy, in carrying on a Naval War, on a Coast Friendly to her and hostile to her Ennemy. And these Advantages will in future be more sensible, because the appearance of the Fleet, before was unexpected, and the Harvests in that Part of the Country had been unfavourable.
      It is obvious to all Europe, that nothing less is at Stake in the present Contest than the Dominion of the Sea, at least the superiority of naval Power, and we cannot expect that Great Britain will ever give it up, without some decisive Effort on the Part of France. With such an Exertion as that of sending a superior Fleet to America, we see nothing in the Course of human Affairs, that can possible prevent France from obtaining such a Naval Superiority without Delay. Without it, the War may languish for Years to the infinite Distress of our Country to the exhausting both of France and England, and the Question left to be decided by another War.
      We are the more earnest in representing these Things to your Excellency, as all our Correspondence from England for some time has uniformly represented that the Intention of the Cabinet, is conformable to the Spirit of the Manifesto; that all Parties grow more and more out of Temper with the Americans, that it is become fashionable with the Minority as well as the Majority and Administration to reproach us, both in and out of Parliament, that all Parties join in speaking of Us in the bitterest Terms, and in heartily wishing our Destruction: that great Clamours are raised about our Alliance with France as an unnatural Combination to ruin them. That the Cry is for a speedy and powerful Reinforcement of their Army, and for the activity of their Fleet in making Descents on the Sea Coast, while murdering and desolating Parties are let loose upon the Frontiers of the Carolinas, Virginia, Pennsylvania, New-Jersey, New-York and New-England, and that very early in the Year they will carry all these Projects into execution.
      This whole System, may as we conceive be defeated and the Power of Great Britain now in America totally subdued (and if their Power is subdued there, it is reduced every where) by the Measure we have the honour to propose. We submit the whole merely as our Opinions to your Excellency’s superior Wisdom, & have the honour to be, with the greatest Respect Your Excellency’s, most obedient and most humble Servants.
      
       B Franklin
       Arthur Lee
       John Adams
      
     